EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Martinez on April 15, 2022.
The application has been amended as follows: 
(Currently amended) A system for rapid reordering comprising:
a mobile device comprising:
a non-transitory physical computer storage that stores executable instructions corresponding to an ordering application; and
a first hardware processor programmed to execute the instructions so as to:
determine that a user is authenticated by the ordering application;
detect a first actuation of a mobile device triggered by actuating a button on the mobile device and based on an operating system of the mobile device, wherein the first actuation comprises a 3D touch or a long press on a display of the mobile device;
cause the mobile device to present an option for a rapid reorder of an item in response to the detection of the first actuation of the mobile device and in response to the determination that the user is authenticated;
detect a second actuation of the mobile device, wherein the second actuation indicates a selection of the option for the rapid reorder; 
in response to the detection of the second actuation,
activate the ordering application from a background process, 
access order information associated with the item, and
cause the mobile device to present a checkout user interface of the ordering application, wherein the checkout user interface comprises the order information associated with the item; and 
communicate first data to a remote computing system, the first data comprising a request to create an order object by the remote computing system based at least partly on the order information; and
the remote computing system comprising a second hardware processor configured to:
apply a validation rule to the first data and the order object, wherein the validation rule is associated with at least one of food item availability, a store location, or store hours, wherein application of the validation rule results in output;
detect, from the output, an error with the first data and the order object ;
determine that the error is recoverable;
automatically generate an updated order object, wherein automatically generating the updated order object further comprises:
generating, from the first data, first modified data to address the error; and
 including the first modified data in the updated order object; and
make the updated order object available to a point of sale system. 
(Previously presented) The system of claim 1, wherein the validation rule is configured to result in the output where a pickup method from the order information is no longer valid, and wherein generating the first modified data further comprises selecting an alternate pickup method. 
(Previously presented) The system of claim 2, wherein the pickup method comprises a drive-through pickup and the alternate pickup method comprises an in-store pickup.
(Previously presented) The system of claim 1, wherein the first hardware processor is further programmed to: 
receive an indication that the user selected a check-in action; and 
in response to receiving the indication, update a status associated with the order object from a first status to a second status.
(Previously presented) The system of claim 1, wherein the first hardware processor is further programmed to: 
cause the mobile device to present a user interface for enabling and configuring a second rapid reorder for a second item.
(Original) The system of claim 1, wherein the order object comprises an order that is on a past order list or a favorite order list.
(Currently amended) A method for rapid reordering comprising:
under control of a hardware processor,
detecting a first actuation of a mobile device triggered by actuating a button on the mobile device and based on an operating system of the mobile device, wherein the first actuation comprises a 3D touch or a long press on a display of the mobile device;
causing the mobile device to present an option for a rapid reorder of an item in response to the first actuation of the mobile device; 
detecting a second actuation of the mobile device, wherein the second actuation indicates a selection of the option for the rapid reorder; 
activating an ordering application on the mobile device;
determining that the rapid reorder is configured for the item;
in response to the determination that the rapid reorder is configured for the item;
accessing order information associated with the item; 
causing the mobile device to present a checkout user interface of the ordering application, wherein the checkout user interface comprises the order information associated with the item; and 
communicating first data to a remote computing system, the first data comprising a request to create an order object by the remote computing system based at least partly on the order information;
applying a validation rule to the first data and the order object, wherein the validation rule is associated with at least one of food item availability, a store location, or store hours, wherein application of the validation rule results in output;
detecting, from the output, an error with the first data and the order object;
determining that the error is recoverable;
automatically generating an updated order object, wherein automatically generating the updated order object further comprises:
generating, from the first data, first modified data to address the error; and
 including the first modified data in the updated order object; and
making the updated order object available to a point of sale system. 
(Previously presented) The method of claim 7, further comprising:
determining that a user is authenticated by the ordering application; and
wherein the option for rapid reorder is presented in response to the determination that the user is authenticated by the ordering application and the detection of the first actuation of the mobile device.
(Previously presented) The method of claim 7, further comprising:
causing the mobile device to present a user interface for enabling and configuring a second rapid reorder for a second item.
(Previously presented) The method of claim 7, wherein the order information comprises a customization of the item. 
(Previously presented) The method of claim 7, wherein the order information comprises a pickup location of the item.
(Previously presented) The method of claim 7, further comprising:
receiving an indication that a user selected a check-in action; and 
in response to receiving the indication, updating a status associated with the request to create the order object. 
(Previously presented) The method of claim 7, wherein the order object comprises a past order or a favorite order.
(Currently amended) A system for rapid reordering comprising:
a mobile device comprising:
a non-transitory physical computer storage that stores executable instructions corresponding to an ordering application; and
a first hardware processor programmed to execute the instructions so as to:
detect a first actuation of a mobile device triggered by actuating a button on the mobile device and based on an operating system of the mobile device wherein the first actuation comprises a 3D touch or a long press on a display of the mobile device;
cause the mobile device to present an option for a rapid reorder of an item in response to the first actuation of the mobile device; 
detect a second actuation of the mobile device, wherein the second actuation indicates a selection of the option for the rapid reorder; 
access order information associated with the item; 
cause the mobile device to present a checkout user interface of the ordering application, wherein the checkout user interface comprises the order information associated with the item; and 
communicate first data to a remote computing system, the first data comprising a request to create an order object by the remote computing system based at least partly on the order information; and
the remote computing system comprising a second hardware processor configured to:
apply a validation rule to the first data and the order object, wherein the validation rule is associated with at least one of food item availability, a store location, or store hours, wherein application of the validation rule results in output;
detect, from the output, an error with the first data and the order object ;
determine that the error is recoverable;
automatically generate an updated order object, wherein automatically generating the updated order object further comprises:
generating, from the first data, first modified data to address the error; and
 including the first modified data in the updated order object; and
make the updated order object available to a point of sale system.
(Previously presented) The system of claim 14, wherein the first hardware processor is further programmed to:
determine that a user is authenticated by the ordering application; and
wherein the option for rapid reorder is presented in response to the determination that the user is authenticated by the ordering application and the detection of the first actuation of the mobile device.
(Previously presented) The system of claim 14, wherein the first hardware processor is further programmed to:
cause the mobile device to present a user interface for enabling and configuring a second rapid reorder for a second item.
(Original) The system of claim 14, wherein the order information comprises a customization of the item. 
(Original) The system of claim 14, wherein the order information comprises a pickup location of the item.
(Previously presented) The system of claim 14, wherein the first hardware processor is further programmed to:
receive an indication that a user selected a check-in action; and 
update a status associated with the request to create the order object.
(Previously presented) The system of claim 14, wherein the order object comprises a past order or a favorite order.
Drawings
Drawings submitted January 18, 2019 are sufficient.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most remarkable prior arts on record are to Jung et al. U.S. Patent Application Publication 2016/0062636 and Burks et al. U.S. Patent Application Publication 2016/0244311. 
Jung et al. is directed to a mobile terminal including a touch screen configured to display an object associated with an application; and a controller configured to receive a touch input applied to the object and a pivot gesture input applied based on a touch point of the received touch input, and activate an interface setting mode for changing a user interface associated with executing the application based on the pivot gesture. Jung et al., Abstract. 
Burks et al. is directed to an ordering app running on a mobile device, one or more central servers, one or more venue servers, one or more ordering apps, plug-ins, kiosks, point of sale systems, beacons, pucks, tents, and automated appliances cooperate to prepare orders for a customer. Methods embodied as software programs running on the venue servers and the central servers advance the customer's order through various modules hosted on the venue server. A final module causes the customer's order to be prepared. Burks et al., Abstract. 
Jung et al. nor Burks et al. teach the limitations of the claimed invention to detect a first actuation of a mobile device triggered by actuating a button on the mobile device and based on an operating system of the mobile device. Moreover, none of the prior art of record remedies the deficiencies found in Jung et al. or Burks et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687